UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-2465



CHARLES VAUGHAN, individually and as Trustee
for CJC Enterprise Trust; JUDY VAUGHAN,
individually and as Trustee for CJC Enterprise
Trust,

                                            Plaintiffs - Appellants,

          and


CJC ENTERPRISE TRUST; ELC       TRUST;   VAUGHAN
TRUST; CJC PERSONNEL TRUST,

                                                          Plaintiffs,

          versus


UNITED STATES OF AMERICA,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-02-569-5-H(3))


Submitted:   March 20, 2003                 Decided:   March 25, 2003


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Charles Vaughan, Judy Vaughan, Appellants Pro Se. Laurie Allyn
Snyder, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Charles Vaughan and Judy Vaughan appeal from the district

court’s order adopting the magistrate judge’s recommendation to

deny their petition to quash administrative summonses issued by the

Internal Revenue Service.   We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. See Vaughan v. United States, No. CA-02-569-5-

H(3) (E.D.N.C. Oct. 9, 2002).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                 2